15‐2442‐ag, 15‐4106‐ag                                                        
Constellation Brands, U.S. Operations, Inc. v. NLRB




                                           In the
              United States Court of Appeals
                             for the Second Circuit 
                                                       
 
 
                          AUGUST TERM 2016 
                                    
                    Nos. 15‐2442‐ag, 15‐4106‐ag 
                                    
    CONSTELLATION BRANDS, U.S. OPERATIONS, INC., DBA WOODBRIDGE 
                               WINERY, 
                     Petitioner–Cross‐Respondent, 
 
                                              v. 
 
                  NATIONAL LABOR RELATIONS BOARD, 
                      Respondent–Cross‐Petitioner, 
                                      
                     TEAMSTERS LOCAL UNION 601, 
                               Intervenor. 
                                             
                                      
 Petitions for review and enforcement of orders of the National Labor 
                            Relations Board 
                                             
 
                       ARGUED: AUGUST 24, 2016 
                     DECIDED: NOVEMBER 21, 2016 
                                             
 
Before: WALKER, CABRANES, and LOHIER, Circuit Judges. 

                                              

      This  case  presents  two  questions.  The  first  is  whether  the 
framework  for  evaluating  proposed  bargaining  units  set  forth  in 
Specialty Healthcare & Rehabilitation Center of Mobile, 357 N.L.R.B. 934 
(2011),  is  unlawful.  Under  this  framework,  the  National  Labor 
Relations Board (the “Board”) uses a two‐step analysis to determine 
whether  a  union’s  proposed  bargaining  unit  consists  of  employees 
who  share  a  “community  of  interests”  and  does  not  arbitrarily 
exclude  other  employees.  Several  sister  circuits  recently  approved 
this standard, but we have yet to opine on this question. The second 
question  is  whether  the  Board  properly  applied  the  Specialty 
Healthcare framework in its order at issue in this case.  

      We hold the Specialty Healthcare framework to be valid, as our 
sister circuits have, and to be consistent with this Court’s precedent. 
We  conclude  that  the  Board  did  not  properly  apply  the  Specialty 
Healthcare  framework,  however,  in  its  decision  and  order  against 
Constellation  Brands,  U.S.  Operations,  Inc.,  d/b/a  Woodbridge 
Winery.  In  approving  the  petitioned‐for  collective  bargaining  unit, 
the  Board  did  not  analyze  at  step  one  of  the  Specialty  Healthcare 
framework  whether  the  excluded  employees  had  meaningfully 
distinct  interests  from  members  of  the  petitioned‐for  unit  in  the 
context  of  collective  bargaining  that  outweigh  similarities  with  unit 
members.  




                                      2 
       Accordingly,  we  GRANT  the  petition  for  review,  DENY  the 
Board’s  cross‐petition  for  enforcement,  and  REMAND  the  cause  to 
the  Board  for  further  proceedings  consistent  with  the  record  of  this 
matter and this opinion. 

                                                 

                            SHAY DVORETZKY (David Raimer, Willis J. 
                            Goldsmith, on the brief) Jones Day, 
                            Washington, DC, for Petitioner–Cross‐
                            Respondent. 

                            GREG P. LAURO, Attorney (Jennifer Abruzzo, 
                            Deputy General Counsel; John H. Ferguson, 
                            Associate General Counsel; Linda Dreeben, 
                            Deputy Associate General Counsel; Julie B. 
                            Broido, Supervisory Attorney, on the brief), 
                            for Richard F. Griffin, Jr., General Counsel, 
                            National Labor Relations Board, 
                            Washington, DC, for Respondent–Cross‐
                            Petitioner.      

                            MATTHEW J. GINSBURG, AFL‐CIO, 
                            Washington, DC (James B. Coppess, AFL‐
                            CIO, Washington, DC; Robert Bonsall, 
                            Beeson, Tayer & Bodine, Sacramento, CA, on 
                            the brief), for Intervenor. 

                                                 




                                       3 
JOSÉ A. CABRANES, Circuit Judge: 

        This  case  presents  two  questions.  The  first  is  whether  the 
framework  for  evaluating  proposed  bargaining  units  set  forth  in 
Specialty Healthcare & Rehabilitation Center of Mobile, 357 N.L.R.B. 934 
(2011),  is  unlawful.  Under  this  framework,  the  National  Labor 
Relations Board (the “Board”) uses a two‐step analysis to determine 
whether  a  union’s  proposed  bargaining  unit  consists  of  employees 
who  share  a  “community  of  interests”  and  does  not  arbitrarily 
exclude  other  employees.  Several  sister  circuits  recently  approved 
this standard, but we have yet to opine on this question.1 The second 
question  is  whether  the  Board  properly  applied  the  Specialty 
Healthcare framework in its order at issue in this case.  

        We hold the Specialty Healthcare framework to be valid, as our 
sister circuits have, and to be consistent with this Court’s precedent. 
We  conclude,  however,  that  the  Board  did  not  properly  apply  the 
Specialty  Healthcare  framework  in  its  decision  and  order  against 
Constellation  Brands,  U.S.  Operations,  Inc.,  d/b/a  Woodbridge 
Winery  (“Constellation”).  In  approving  the  petitioned‐for  collective 
bargaining unit, the Board did not analyze at step one of the Specialty 


1 See Kindred Nursing Ctrs. E., LLC v. NLRB, 727 F.3d 552 (6th Cir. 2013) (enforcing 
the original Specialty Healthcare case); accord FedEx Freight, Inc. v. NLRB, ‐‐‐F.3d‐‐‐, 
2016 WL 5929822 (7th Cir. Oct. 12, 2016); NLRB v. FedEx Freight, Inc., 832 F.3d 432 
(3d Cir. 2016); Nestle Dreyer’s Ice Cream Co. v. NLRB, 821 F.3d 489 (4th Cir. 2016) 
(rejecting challenge under the National Labor Relations Act and the 
Administrative Procedure Act); Macy’s, Inc. v. NLRB, 824 F.3d 557 (5th Cir. 2016); 
FedEx Freight, Inc. v. NLRB, 816 F.3d 515 (8th Cir. 2016). 




                                            4 
Healthcare  framework  whether  the  excluded  employees  had 
meaningfully  distinct  interests  from  members  of  the  petitioned‐for 
unit in the context of collective bargaining that outweigh similarities 
with unit members.  

       Accordingly,  we  GRANT  the  petition  for  review,  DENY  the 
Board’s  cross‐petition  for  enforcement,  and  REMAND  the  cause  to 
the  Board  for  further  proceedings  consistent  with  the  record  of  this 
matter and this opinion. 

                              BACKGROUND 

       Constellation  owns  and  operates  Woodbridge  Winery  in 
California,  which  employs  about  100  managers  and  200  production 
and maintenance employees. Its employees are divided into various 
departments.  This  case  concerns  the  cellar  operations  department, 
which  is  organized  into  two  subgroups:  “outsider  cellar”  with  46 
employees  and  “barrel”  with  18  employees.  The  parties  dispute 
whether  the  “outside  cellar”  employees  form  a  group  that  is 
sufficiently  distinct  from  the  “barrel”  employees  (as  well  as  from 
Constellation’s other employees) that they may be treated separately 
for  collective  bargaining  purposes  under  Section  9  of  the  National 
Labor Relations Act (“NLRA”).2  




       2 29 U.S.C. § 159 (laying out the procedures by which the Board resolves a 
question of representation and directs an election). 




                                        5 
         The certification of a bargaining unit falls largely to the Board’s 
Regional  Directors  (“RDs”),  who  are  appointed  by  the  General 
Counsel  and  approved  by  the  Board,  and  to  hearing  officers  in  the 
regional offices, who report to the RDs.3 Parties seeking to determine 
whether  a  particular  labor  organization  has  majority  support  in  a 
workplace  submit  a  petition  for  an  election  to  the  Board’s  regional 
office.4 Where the parties do not agree on an appropriate bargaining 
unit,  a  hearing  officer  will  conduct  a  representation  hearing  to 
“determine  the  unit  appropriate  for  the  purposes  of  collective 
bargaining,  to  investigate  and  provide  for  hearings,  and  determine 
whether a question of representation exists, and to direct an election 
or take a secret  ballot  .  .  .  and  certify the  results  thereof.”5  Based  on 
the hearing officer’s report, the RD will decide on the petition and, if 
warranted, direct an election and prescribe its procedures. Although 


           See  id.  §  153(b)  (“The  Board  is  . . .  authorized  to  delegate  to  its  regional 
         3

directors  its  powers  . . . to  determine  the  unit  appropriate  for  the  purpose  of 
collective  bargaining  . . . .”);  29  C.F.R.  §  102.64  (2015)  (describing  the  conduct  of 
hearings  before  hearing  officers);  id.  §  102.67  (concerning  proceedings  before 
RDs). 

        While  substantial  power  has  been  delegated  to  the  RDs,  the  Board’s 
General  Counsel,  a  Presidential  appointee  whose  nomination  is  subject  to  the 
advice  and  consent  of  the  Senate,  retains  the  ultimate  authority  with  respect  to 
“the investigation of charges and issuance of complaints” under the NLRA. See 29 
U.S.C. § 153(d). 

        See id. § 159(c) (requiring a petition be filed to seek Board approval of a 
         4

proposed bargaining unit). 

          Id. § 153(b). 
         5




                                                 6 
parties have the right to appeal the RD’s decision to a three‐member 
panel  of  the  Board,  the  Board’s  review  is  discretionary  and  granted 
only in limited circumstance.6 Following the Board’s review, elections 
are held and the RD may certify the results. 

         On  September  2,  2014,  the  Teamsters  Local  Union  601  (the 
“Union”) filed a petition seeking to represent Constellation’s outside 
cellar employees as a bargaining unit. Constellation objected, arguing 
that  an  appropriate  unit  should  encompass  all  production  and 
maintenance  employees  or,  at  a  minimum,  all  cellar  operations 
employees.  Following  a  hearing,  the  RD  decided  in  favor  of  the 
Union and directed that an election be held. In determining that the 
Union’s  proposed  bargaining  unit  of  outside  cellar  employees  was 
appropriate,  the  RD  applied  the  Specialty  Healthcare  standard.  On 
February  26,  2015,  a  three‐member  panel  of  the  Board  (Chairman 
Pearce,  Member  Hirozawa,  and  Member  McFerran)  denied 
Constellation’s  request  to  review  the  RD’s  decision,  stating  that 



         6  See  29  C.F.R.  §  102.67(d)  (2015)  (“The  Board  will  grant  a  request  for 
review only where compelling reasons exist therefor. . . . [R]eview may be granted 
only upon one or more of the following grounds: (1) That a substantial question of 
law  or  policy  is  raised  because  of:  (i)  [t]he  absence  of;  or  (ii)  [a]  departure  from, 
officially reported Board precedent. (2) That the regional director’s decision on a 
substantial  factual  issue  is  clearly  erroneous  on  the  record  and  such  error 
prejudicially  affects  the  rights  of  a  party.  (3)  That  the  conduct  of  any  hearing  or 
any  ruling  made  in  connection  with  the  proceeding  has  resulted  in  prejudicial 
error.  (4)  That  there  are  compelling  reasons  for  reconsideration  of  an  important 
Board rule or policy.”). 




                                                 7 
Constellation had “raise[d] no substantial issues warranting review.” 
Special App. 4.  

        In  the  Board‐ordered  election,  the  outside  cellar  employees 
voted  31–13  to  unionize  and  the  RD  certified  the  Union  as  the 
collective‐bargaining  representative  of  those  employees.  Following 
the  usual  procedure  for  contesting  the  validity  of  a  union  election, 
Constellation refused to bargain with the Union, which then filed an 
unfair‐labor‐practice charge.7 On July 29, 2015, a three‐member Board 
panel granted the General Counsel’s motion for summary judgment 
and concluded that Constellation had violated the NLRA by refusing 
to bargain.8 Constellation subsequently petitioned for review of that 
decision, and the Board filed a cross‐petition for enforcement.  

                                 JURISDICTION 

        While  both  parties  agree  that  we  have  jurisdiction,  we 
nonetheless  consider  the  issue  independently.9  The  Board  had 

        7    The  well‐settled  practice  for  challenging  the  appropriateness  of  a 
bargaining unit is refusing to bargain with the proposed unit and then defending 
against  an  unfair  labor  practice  charge  on  the  ground  that  the  unit  is 
inappropriate. See, e.g., NLRB v. Ky. River Cmty. Care, Inc., 532 U.S. 706, 709 (2001) 
(“Because  direct  judicial  review  of  representation  determinations  is  unavailable, 
. . . the respondent sought indirect review by refusing to bargain with the union, 
thereby inducing the General Counsel of the Board to file an unfair labor practice 
complaint under §§ 8(a)(1) and 8(a)(5) [of the NLRA].” (citation omitted)). 
 
          8 See Constellation Brands, 362 N.L.R.B. No. 151 (2015). 



         See, e.g., Taylor v. Rogich, 781 F.3d 647, 648 n.2 (2d Cir. 2015). 
        9




                                            8 
jurisdiction  over  the  original  petition  under  29  U.S.C.  §  160(a)–(c), 
which empowers the Board to prevent unfair labor practices.10 Since 
Constellation  is  a  New  York  corporation  and  transacts  business 
within this Circuit, we have jurisdiction over the petition for review 
and the cross‐petition for enforcement under 29 U.S.C. § 160(f).11   



           29  U.S.C.  §  160(a)–(c)  provides,  in  relevant  part:  “The  Board  is 
        10

empowered, as hereinafter provided, to prevent any person from engaging in any 
unfair labor practice (listed in section 158 of this title) affecting commerce. . . .  If 
upon the preponderance of the testimony taken the Board shall be of the opinion 
that any person named in the complaint has engaged in or is engaging in any such 
unfair labor practice, then the Board shall state its findings of fact and shall issue 
and  cause  to  be  served  on  such  person  an  order  requiring  such  person  to  cease 
and  desist  from  such  unfair  labor  practice,  and  to  take  such  affirmative  action 
including reinstatement of employees with or without back pay, as will effectuate 
the policies of this subchapter . . . .” 
        11  29  U.S.C.  §  160(f)  provides:  “Any  person  aggrieved  by  a  final  order  of 
the Board granting or denying in whole or in part the relief sought may obtain a 
review of such order in any United States court of appeals in the circuit wherein 
the  unfair  labor  practice  in  question  was  alleged  to  have  been  engaged  in  or 
wherein such person resides or transacts business . . . by filing in such a court a 
written petition praying that the order of the Board be modified or set aside.”); see 
also Boire v. Greyhound Corp., 376 U.S. 473, 476–79 (1964).  

         In addition, 29 U.S.C. § 159(d) stipulates that the record and findings made 
in  the  underlying  representation  proceeding  is  part  of  the  record  before  this 
Court. It provides: “Whenever an order of the Board…is based in whole or in part 
upon  facts  certified  following  an  investigation  pursuant  to  subsection  (c)  of  this 
section and there is a petition for the enforcement or review of such order, such 
certification  and  the  record  of  such  investigation  shall  be  included  in  the 
transcript  of  the  entire  record  required  to  be  filed  under  subsection  (e)  or  (f)  of 
section  160  of  this  title,  and  thereupon  the  decree  of  the  court  enforcing, 
modifying,  or  setting  aside  in  whole  or  in  part  the  order  of  the  Board  shall  be 




                                               9 
                                    DISCUSSION 

        A. The Legality of the Specialty Healthcare Framework 

        The  threshold  question  presented  is  whether  we,  along  with 
six  of  our  sister  circuits,12  should  also  adopt  the  Specialty  Healthcare 
framework. “[W]e review the Board’s legal conclusions to ensure that 
they have a reasonable basis in law.”13  

        When considering a petition for a proposed bargaining unit, an 
RD  has  discretion  to  approve  any  appropriate  unit,  not  just  “the 
single  most  appropriate  unit.”14  To  guide  its  discretion,  the  RD  has 
traditionally asked whether the members of the proposed unit share 
a  “community  of  interests  distinct  from  their  interests  as  employees 
of the whole institution.”15 In Specialty Healthcare, the Board clarified 
this  traditional  approach  by  introducing  a  new,  two‐step  analysis. 


made  and  entered  upon  the  pleadings,  testimony,  and  proceedings  set  forth  in 
such transcript.”  
        12 See ante note 1. 

          NLRB v. Special Touch Home Care Servs., Inc., 566 F.3d 292, 296–97 (2d Cir. 
        13

2009) (quotation marks omitted). 

           Am.  Hosp.  Ass’n  v.  NLRB,  499  U.S.  606,  610  (1991).  This  discretion  is 
        14

derived  from  29  U.S.C.  § 159(b)  that  states,  in  relevant  part:  “The  Board  shall 
decide in each case whether, in order to assure to employees the fullest freedom in 
exercising  the  rights  guaranteed  by  this  subchapter,  the  unit  appropriate  for  the 
purposes of collective bargaining . . . .” Id. 
        15 Staten Island Univ. Hosp. v. NLRB, 24 F.3d 450, 454 (2d Cir. 1994). 




                                            10 
“[I]n  step  one,  the  Board  [i.e.,  the  RD]  performs  a  community‐of‐
interest  analysis  to  determine  whether  the  proposed  unit  is 
appropriate;  if  the  unit  is  found  appropriate,  in  step  two  [the  party 
opposing  certification]  must  demonstrate  that  the  excluded 
employees  it  wishes  to  include  share  an  ‘overwhelming  community 
of interest’ with the included employees.”16  

        While  the  RD’s  discretion  in  determining  the  appropriateness 
of  a  bargaining  unit  is  broad,  it  is  not  unlimited.  Section  9(c)  of  the 
NLRA  explicitly  states  that  “[i]n  determining  whether  a  unit  is 
appropriate  .  .  .  the  extent  to  which  the  employees  have  organized 
shall  not  be  controlling.”17  The  Board  has  long  disfavored  fractured 
units  that  may  arbitrarily  exclude  certain  groups  of  employees  or 
could  invite  “gerrymandering”  of  interests  among  employees.18 



           Nestle  Dreyer’s,  821  F.3d  at  496  (emphasis  omitted)  (quoting  Specialty 
        16

Healthcare, 357 N.L.R.B. at 944). 
        17  29 U.S.C. § 159(c)(5). 
        18  Francis  Biddle,  an  architect  of  the  NLRA,  the  second  Chairman  of  the 
National Labor Board (the predecessor of the Board), and later, Attorney General 
of  the  United  States,  was  a  vocal  opponent  of  fractured  units  during  the  Senate 
committee  hearings  prior  to  the  passage  of  the  NLRA:  “If  the  employees 
themselves could make the decision without proper consideration of the elements 
which  should  constitute  the  appropriate  units  they  could  in  any  given  instance 
defeat  the  practical  significance  of  the  majority  rule;  and,  by  breaking  off  into 
small  groups,  could  make  it  impossible  for  the  employer  to  run  his  plant.”  See 
Hearings  of  S.  1958  Before  the  S.  Comm.  On  Educ.  &  Lab.,  74th  Cong.  82  (1935), 
(statement of Francis Biddle), reprinted in 1 NLRA LEGISLATIVE  HISTORY 1458–59. 
He  further  recognized  then  that  there  was  always  the  risk  “of  your  Board 
gerrymandering and not carrying out the purposes of the Board,” but noted that 




                                             11 
Today,  it  is  well  established  under  Board  precedent  that  “the  Board 
does not approve fractured units, i.e., combinations of employees that 
are too narrow in scope or that have no rational basis.”19 



“any arbitrary act of the Board in selecting the unit is subject to check on review 
by the court.” Id.  

        For many years, the Board presumed store‐wide or plant‐wide units to be 
appropriate  over  multiple  representation  units  within  an  employer.  See,  e.g., 
Laurel  Assocs.,  Inc.,  d/b/a Jersey  Shore  Nursing  &  Rehab.  Ctr., 325  N.L.R.B.  603 
(1998) (service  and  maintenance  unit  in  nursing  home  is  presumptively 
appropriate);  Gourmet,  Inc.,  d/b/a  Jackson’s  Liquors,  208  N.L.R.B.  807,  808 
(1974) (“The  employerwide  unit  . . .  is  presumptively  appropriate.”); Kalamazoo 
Paper Box Corp., 136 N.L.R.B. 134, 136 (1962) (“A plantwide unit is presumptively 
appropriate under the Act, and a community of interest inherently exists among 
such employees.”); May Dep’t Stores, Co., 97 N.L.R.B. 1007, 1008 (1952) (declaring a 
“store‐wide  unit”  to  be  “the  optimum  unit  for  the  purpose  of  collective 
bargaining” in the retail industry). 

          This Circuit has long held a preference for consolidating bargaining units. 
See,  e.g.,  Staten  Island  Univ.  Hosp,  24  F.3d  at  456  (“We  regard  the  single‐facility 
presumption  as  the  kind  of  rebuttable  presumption  that  was  beyond  dispute  in 
American Hospital.”); accord NLRB v. Phoenix Programs of N.Y., Inc., 2 F. App’x 166, 
168–69 (2d Cir. 2001) (summary order) (affirming the Board’s determination that 
the employer failed to rebut the “single‐facility presumption”). 
        19 Seaboard Marine, Ltd., 327 N.L.R.B. 556 (1999). 
         
        The Board has maintained this governing approach following the Specialty 
Healthcare decision in 2011. See, e.g., A.S.V., Inc., 360 N.L.R.B. No. 138 (2014) 
(applying Specialty Healthcare and rejecting the proposed unit as “fractured” and 
thus inappropriate); Odwalla, Inc., 357 N.L.R.B. 1608, 1612‐13 (2011) (applying 
Specialty Healthcare to find that the recommended unit was an inappropriate 
“fractured unit” and to further suggest that, even if a smaller constituent part of a 
proposed unit would constitute an appropriate free‐standing unit, the unit may 




                                              12 
        Certain  interested  groups  argue  that  the  Specialty  Healthcare 
test  essentially  creates  a  presumption  in  favor  of  “micro”  unions, 
causing  the  undue  proliferation  of  bargaining  units  that  make  it 
difficult  for  employers  to  settle  labor  disputes  and  that  arbitrarily 
exclude  certain  employees.20  In  addition  to  the  increased  costs  to 
employers  of  administering  multiple  contracts  and  benefit  plans  or 
reconciling conflicting demands from separate units, “micro” unions 
may  also,  the  interested  groups  argue,  diminish  the  rights  of 
employees.21  These  groups  argue  that  the  proliferation  of  units  can 
allow  one  bargaining  unit  to  disrupt  the  operations  of  an  enterprise 
with  unique  demands  not  shared  by  other  employees.  “Micro” 
unions  can  also  make  it  more  difficult  for  employees  to  access  new 
opportunities  across  units  and  may  diminish  the  overall  power  of 




nevertheless become inappropriate if additional employees are proposed for 
inclusion who have less community of interest with one another than do the 
excluded employees). 
 
        20  See  Brief  for  Amici  Curiae  Coalition  for  a  Democratic  Workplace, 

Chamber  of  Commerce  of  the  United  States  of America,  National  Association  of 
Manufacturers,  National  Retail  Federation,  and  Retail  Litigation  Center,  Inc.,  at 
22‐24,  Constellation  Brands  v.  NLRB,  No.  15‐2442‐ag  (2d  Cir.  Dec.  16,  2015),  ECF 
No. 46. 
        21 See Cont’l Web Press, Inc. v. NLRB, 742 F.2d 1087, 1090 (7th Cir. 1984) 
(“[B]reaking up a work force into many small units creates a danger that some of 
them will be so small and powerless that it will be worth no one’s while to 
organize them, in which event the members of these units will be left out of the 
collective bargaining process.”). 
         




                                            13 
labor  by  creating  units  so  small  that  they  lack  influence.22  Outside 
groups  also  echo  Constellation’s  objections  that  the  Specialty 
Healthcare  framework  is  a  departure  from  decades  of  Board  cases23 
and inconsistent with the NLRA.24  

        In the present case, Constellation asserts two objections to the 
Specialty  Healthcare  test.  First,  it  argues  that  this  test  impermissibly 
gives  controlling  weight  to  the  extent  to  which  employees  have 
already been organized, thereby departing from past precedent of the 
Board and contravening the statutory language of the NLRA. Under 
the prior framework, Constellation argues, the RD had to determine 
whether  the  petitioned‐for  unit  had  interests  “sufficiently  distinct 
from”  those  of  excluded  employees  as  part  of  the  “community  of 
interest”  analysis.25  Under  Specialty  Healthcare,  in  contrast,  that 
determination  of  “sufficiently  distinct  interests”  is  postponed  until 



        22   See  NLRB  v.  Purnell’s  Pride,  Inc.,  609  F.2d  1153,  1156  (5th  Cir.  1980) 
(“[T]he  designation  of  .  .  .  small  unit[s]  that  exclude[]  employees  with  common 
skills,  attitudes,  and  economic  interests  may  unnecessarily  curtail  the  union’s 
bargaining  power  and  may  generate  destructive  factionalization  and  in‐fighting 
among employees.”). 

          See, e.g., ante notes 18 and 19 (discussing the Board’s historical preference 
        23

for  employer‐wide  units  and  opposition  to  fractured  units);  but  see,  e.g., 
Montgomery Ward & Co., 150 N.L.R.B. 598, 601 (1964) (“[T]he Board has held that 
the  appropriateness  of  an  overall  unit  does  not  establish  that  a  smaller  unit  is 
inappropriate.”). 
        24  29 U.S.C. § 159(b), (c)(5). 
        25 See, e.g., Wheeling Island Gaming, Inc., 355 N.L.R.B. 637, 638 (2010). 




                                              14 
step  two,  at  which  point  the  employer  must  show  that  excluded 
employees shared an “overwhelming community of interest” with the 
presumptively  appropriate  petitioned‐for  group.26  This  heightened 
showing,  Constellation  argues,  makes  it  nearly  impossible  for  an 
employer to resist unions’ efforts to gerrymander bargaining units.  

        This  concern  is  misplaced.  Step  one  of  Specialty  Healthcare 
expressly  requires  the  RD  to  evaluate  several  factors  relevant  to 
“whether the interests of the group sought were sufficiently distinct 
from  those  of  other  employees  to  warrant  the  establishment  of  a 
separate unit.”27 For instance, the Board must consider “[w]hether the 
employees  are  organized  into  a  separate  department;  have  distinct 
skills  and  training;  have  distinct  job  functions  and  perform  distinct 
work  .  .  .  ;  are  functionally  integrated  with  the  Employer’s  other 
employees;  .  .  .  have  distinct  terms  and  conditions  of  employment; 
and  are  separately  supervised.”28  Accordingly,  it  seems  to  us  that 
Specialty  Healthcare  does  not  significantly  redefine  the  showing 
required  of  a  party  seeking  Board  approval  in  establishing  a 
bargaining unit. Nor does it contravene Section 9(c) of the NLRA by 
giving union organizers an inappropriate degree of control.  



        26   Nestle Dreyer’s, 821 F.3d at 496 (quoting Specialty Healthcare, 357 N.L.R.B. 
at 944). 
        27   Id. at 500 (brackets and internal quotation marks omitted). 

          Specialty  Healthcare,  357  N.L.R.B.  at  942  (emphases  added)  (internal 
        28

quotation marks omitted). 




                                            15 
        Constellation’s  second  argument  against  adoption  of  the  rule 
of  Specialty  Healthcare  is  that  the  Board  failed  to  provide  a  reasoned 
explanation  for  the  new  standard.29  This  argument  is  also 
unpersuasive.  Step  one  of  Specialty  Healthcare  adopts  verbatim  the 
“community  of  interest”  test  on  which  the  Board  has  long  relied.30 
Step  two  is  a  novel  formulation  called  the  “overwhelming 
community  of  interest”  test,  but  its  substance  is  consistent  with 
earlier  Board  precedents  that  imposed  a  heightened  burden  on  a 
party  who  urges  the  Board  to  add  employees  to  a  unit  that  has 
otherwise  been  deemed  appropriate.  Moreover,  the  phrase 
“overwhelming community of interest” was taken from a decision of 
the  United  States  Court  of  Appeals  for  the  District  of  Columbia 
Circuit,  which  itself  purported  to  summarize  relevant  Board 
precedents.31  One  might  question  the  desirability  of  the  Board’s 
approach.  Yet  it  seems  implausible  to  claim  that  a  Board  decision, 
announced  in  a  14‐page  opinion  (exclusive  of  the  dissent)  that 
borrows  heavily  from  Board  and  appellate  precedent,  is  invalid 
because it failed to explain itself. 



          See Serv. Emps. Int’l Union, Local 32BJ v. NLRB, 647 F.3d 435, 442 (2d Cir. 
        29

2011)  (“Where  the  Board  departs  from  prior  interpretations  of  the  Act  without 
explaining  why  that  departure  is  necessary  or  appropriate,  the  Board  will  have 
exceeded the bounds of its discretion.” (internal quotation marks omitted)). 
        30  See  Allied  Chem.  &  Alkali  Workers,  Local  Union  No.  1  v.  Pittsburgh  Plate 
Glass  Co.,  Chem.  Div., 404  U.S.  157,  172–73  (1971); Kalamazoo  Paper  Box  Corp., 136 
N.L.R.B. at 137. 
        31 See Blue Man Vegas, LLC v. NLRB, 529 F.3d 417, 421–23 (D.C. Cir. 2008). 




                                              16 
       In sum, Constellation has failed to meet its burden of showing 
that the Specialty Healthcare framework is inconsistent with the NLRA 
or meaningfully departs from the Board’s past precedents.  

       B. Did the Board Correctly Apply Specialty Healthcare? 

       We  now  turn  to  the  application  of  the  Specialty  Healthcare 
framework  in  this  case.  In  reviewing  the  Board’s  decision  of  unit 
appropriateness, we are mindful that our task is not to substitute our 
judgment  for  that  of  the  Board.32  The  Board  is  empowered  to 
determine whether a unit is appropriate for the purposes of collective 
bargaining33  and  “select  from  those  possible  arrangements  in 
reaching  its  unit  determination.”34  Although  the  Board’s 
determination that a bargaining unit is appropriate “will stand unless 
arbitrary  and  unreasonable,”35  we  conclude  that  the  RD  misapplied 
the Specialty Healthcare framework at step one.  




       32 See Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951) (“Congress 
has merely made it clear that a reviewing court is not barred from setting aside a 
Board decision when it cannot conscientiously find that the evidence supporting 
that decision is substantial . . . .”; see also Banknote Corp. of Am. v. NLRB, 84 F.3d 
637, 651 (2d Cir. 1996). 
       33  29 U.S.C. § 159(b). 
       34 Staten Island Univ. Hosp., 24 F.3d at 455.; see also Universal Camera Corp., 
340 U.S. at 488. 
       35 Staten Island Univ. Hosp., 24 F.3d at 455. 




                                          17 
    1. Step One: “Community of Interest”  

        Constellation  argues  that  the  Specialty  Healthcare  standard 
improperly  rubber  stamps  a  union’s  organizing  efforts  by 
presumptively  approving  the  petitioned‐for  unit  and  creating  too 
high  a  burden  for  the  objecting  party.36  We  rejected  that  argument 
above  precisely  because  Specialty  Healthcare  indeed  requires  the 
Board  to  consider,  at  step  one,  whether  members  of  the  proposed 
unit  have  an  interest  that  is  “separate  and  distinct”  from  all  other 
employees.37  But  merely  reciting  or  repeating  the  standard  cannot 
substitute for the analysis that Specialty Healthcare demands. 

        The RD (whose decision the Board declined to review) did not 
make  the  step‐one  determination  required  by  Specialty  Healthcare. 
Although  he  appropriately  recited  the  community  of  interest 
standard,  and  declared  that  “employees  in  the  petitioned‐for  unit 
share  distinct  characteristics,”  Special  App.  34,  the  RD  did  not 
explain why those employees had interests “sufficiently distinct from 


          Constellation argues that the Specialty Healthcare test created a new legal 
        36

standard.  By  deferring  analysis  of  whether  other  employees  were  unjustifiably 
excluded until step two, the opposing party must now show excluded employees 
share  an  “overwhelming  community  of  interests”  (not  merely  a  “community  of 
interests”).  This  higher  showing,  Constellation  contends,  violates  Section  9(c)  of 
the  NLRA  by  giving  controlling  weight  to  the  extent  to  which  employees  have 
already  been  organized.  The  Board  counters  that  the  Specialty  Healthcare 
framework  “clarified—rather  than  overhauled—its  unit‐determination  analysis.” 
See Nestle Dreyer’s, 821 F.3d at 500. 
        37 Specialty Healthcare, 357 N.L.R.B. at 942. 




                                            18 
those  of  other  employees to warrant  the  establishment  of a  separate 
unit.”38  Rather,  the  RD  based  his  step‐one  determination  on  his 
finding  “that  the  employees  in  that  unit  are  a  readily  identifiable 
group, such that there is a rational basis for grouping them together 
in a bargaining unit.”39 Special App. 32. Reciting the legal framework 
does not substitute for analysis of differences between unit‐members 
and  other  employees,  as  required  by  Specialty  Healthcare.  Indeed,  as 
one  of  our  sister  circuits  has  stated,  the  very  purpose  of  step  one  is 
“to guard against arbitrary exclusions” that have no purchase in the 
context of collective bargaining.40  

        To be sure, the RD made a number of factual findings that tend 
to  show  that  outside  cellar  employees  had  interests  distinct  from 
other  employees.  But  he  never  explained  the  weight  or  relevance  of 
those findings. For instance, the RD did not explain why some factual 
findings, which seemed to indicate the presence of distinct interests, 


        38 Nestle Dreyer’s, 821 F.3d at 500 (internal quotation marks omitted). 
        39 While the RD purported to identify differences between members of the 
petitioned‐for unit and other employees at step one, the language was little more 
than boilerplate. It seems highly unlikely, for example, that only employees of the 
petitioned‐for  cellar  unit  “unlike  the  unit  of  employees  sought  by  the  Employer 
. . . must demonstrate skills of lower‐level job classifications before moving up to 
higher‐level job classifications within the department,” as the RD claims. Special 
App.  32‐33.  It  seems  implausible  that  non‐cellar  employees  need  not 
“demonstrate  skills”  before  being  promoted.  The  RD’s  remaining  findings  of 
differences are similarly conclusory.  
        40 Nestle Dreyer’s, 821 F.3d at 499. 




                                            19 
e.g.,  “physically  separate  locations”  or  “separate  front‐line  [and] 
immediate  supervisors,”  should  have  outweighed  other  findings  of 
similarities,  e.g.,  similar  “job  functions  and  duties,”  evidence  of 
“interchange”  and  “work[ing]  together,”  and  “identical  skills  and 
training  requirements.”  Special  App.  44  n.20.  To  the  extent  that  the 
RD did provide such explanations, it did so only at step two, i.e., only 
to rebut a heightened showing that the excluded employees share an 
“overwhelming  community  of  interest”  with  the  presumptively 
appropriate  petitioned‐for  unit.  This  misapplication  of  Specialty 
Healthcare requires us to deny the Board’s petition for enforcement.41  

       Our  sister  circuits  have  accepted  the  Specialty  Healthcare 
framework based on the understanding that it requires the Board to 
ensure, at step one, that employees are not inappropriately “excluded 
[from  a  bargaining  unit]  on  the  basis  of  meager  differences.”42  To 
properly  apply  this  framework,  the  Board  must  analyze  at  step  one 

       41  The Board cannot recite the legal standard and summarize the factual 
record without any intervening explanation to demonstrate that it has performed 
the analysis demanded by its own caselaw. See, e.g., Long Island Head Start Child 
Dev. Servs. v. NLRB, 460 F.3d 254, 257–58 (2d Cir. 2006)(“[T]he agency must 
examine the relevant data and articulate a satisfactory explanation for its action 
including a rational connection between the facts found and the choice made.” 
(quoting Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 
(1983)); see also New England Health Care Emps. Union v. N.L.R.B., 448 F.3d 189, 194 
(2d Cir. 2006) (“[W]e may not supply a reasoned basis for the agency’s action that 
the agency itself has not given . . . .” (internal quotation marks omitted)). 
         
        42 Nestle Dreyer’s, 821 F.3d at 500 (internal quotation marks omitted); accord 

FedEx Freight, 832 F.3d at 442–43. 




                                         20 
the facts presented to: (a) identify shared interests among members of 
the petitioned‐for unit, and (b) explain why excluded employees have 
meaningfully distinct interests in the context of collective bargaining 
that  outweigh  similarities  with  unit  members.43  Merely  recording 
similarities or differences between employees does not substitute for 
an explanation of how and why these collective‐bargaining interests 
are  relevant  and  support  the  conclusion.  Explaining  why  the 
excluded employees have distinct interests in the context of collective 
bargaining is necessary to avoid arbitrary lines of demarcation and to 
avoid  making  step  one  of  the  Specialty  Healthcare  framework  a  mere 
rubber stamp. 

        While  the  RD  has  discretion  to  approve  of  “an  appropriate 
unit, not the most appropriate unit,”44 he may exercise that discretion 
only after finding, upon analysis, that a petitioner has met its “prima 
facie”  burden  under  the  Specialty  Healthcare  framework.  The  RD 
failed to do so here. Nor did the Board exercise its power of review to 
ensure  that  the  new  framework  was  being  appropriately  applied. 
Without  this  critical  first  step  of  the  Specialty  Healthcare  framework, 



           Cf.  FedEx  Freight,  832  F.3d  at  443  (requiring  analysis  of  “similarities 
        43

between the employees in the petitioned‐for unit and whether their interests were 
sufficiently  distinct  from  other  employees”);  Staten  Island  Univ.  Hosp.,  24  F.3d  at 
454  (describing  the  unit‐determination  as  turning  on  a  finding  of  “the  degree  to 
which employees . . . share a community of interests distinct from their interests 
as employees of the whole institution”). 
        44 Staten Island Univ. Hosp., 24 F.3d at 455 (citation omitted). 




                                             21 
the  burden  would  be  exclusively  on  the  employer  to  prove  the 
absence of distinctions. Such a burden is inconsistent with the NLRA 
and the Board’s past precedent. 

    2. Step Two: “Overwhelming Community of Interests”  

        Constellation  argues  that  it  should  also  prevail  at  step  two  of 
the  Specialty  Healthcare  framework,  known  as  the  “overwhelming 
community of interests” test, which requires that Constellation show 
“that  there  is  no  legitimate  basis  upon  which  to  exclude”  barrel 
employees  from  that  unit.45  We  need  not  reach  this  question.  Since 
the  Board  failed  to  perform  the  requisite  analysis  at  step  one,  its 
decision  and  order  dated  July  29,  2015  against  Constellation  cannot 
stand.  

                                  CONCLUSION 

        To summarize, we hold as follows:  

        (1) The  Board’s  framework  set  forth  in  Specialty  Healthcare  for 
             determining  a  bargaining  unit’s  appropriateness  is 
             consistent  with  the  NLRA  and  the  Board’s  past  precedent. 
             Constellation  failed  to  show  that  the  Specialty  Healthcare 
             framework  essentially  creates  a  presumption  in  favor  of 
             “micro”  unions  by  inappropriately  placing  the  burden  on 


          See  Specialty  Healthcare,  357  N.L.R.B.  at  944  (internal  quotation  marks 
        45

omitted). 




                                           22 
          the  opposing  party  to  prove  the  absence  of  distinction—
          which,  if  true,  would  have  been  a  departure  from  past 
          precedent and inconsistent with the NLRA. 

       (2) Adopting  the  Specialty  Healthcare  framework,  we  conclude 
          that  the  Board  misapplied  step  one  of  that  framework.  It 
          failed  to  require  that  the  proponent  of  a  proposed 
          bargaining  unit  meet  its  “prima  facie”  burden  of  showing 
          why  the  excluded  employees  had  distinct  interests  from 
          employees  of  the  petitioned‐for  unit  in  the  context  of 
          collective bargaining, that is, (a) identifying shared interests 
          among  employees  of  the  petitioned‐for  unit  and  (b) 
          explaining  why  excluded  employees  have  meaningfully 
          distinct interests in the context of collective bargaining that 
          outweigh similarities with unit members.  

       Accordingly,  we  GRANT  the  petition  for  review,  DENY  the 
Board’s  cross‐petition  for  enforcement,  and  REMAND  the  cause  to 
the  Board  for  further  proceedings  consistent  with  the  record  of  this 
matter and this opinion. 




                                     23